

Exhibit 10.8
CLIFFORD
CHANCE
 
CLIFFORD CHANCE PTE LTD

                                    
EXECUTION VERSION




DATED THE 15th DAY OF JULY 2019




Between


KBS REIT PROPERTIES III LLC


as the Lender


and


Merrill Lynch (Singapore) Pte. Ltd.
as the Borrower






________________________________________________________________


UNIT LENDING AGREEMENT
in relation to
22,727,000 units representing undivided interests in Prime US REIT
________________________________________________________________




        




537518-4-8567-v1.2
 
17-40684037

--------------------------------------------------------------------------------






CONTENTS
Clause
Page
 
1.
Definitions
2
2.
Loan of Units
4
3.
Delivery of Loan Securities
5
4.
Rights and Title
6
5.
Duties, Cost and Expenses
7
6.
Representations, Warranties and Agreements
7
7.
Termination of the Loan and Re-Delivery of the Equivalent Securities
9
8.
Events of Default
10
9.
Notice
12
10.
Miscellaneous
13
11.
Remedies
14
12.
Rights of Third Parties
14
13.
Counterparts
14
14.
Governing Law and Jurisdiction
14











537518-4-8567-v1.2
 
17-40684037

--------------------------------------------------------------------------------






THIS AGREEMENT is made on 15 July 2019 BETWEEN:
(1)
KBS REIT Properties III LLC, a limited liability company organised under the
laws of the State of Delaware, whose registered office is at Registered Agent
Solutions, Inc. 9E Loockerman Street, Suite 311 Dover, DE, Kent County 19901,
USA (the "Lender"); and

(2)
Merrill Lynch (Singapore) Pte. Ltd., a company incorporated in Singapore and
having its principal place of business at 50 Collyer Quay #14-01, OUE Bayfront,
Singapore 049321 (the "Borrower"),

(the Lender and the Borrower shall be referred to collectively as the "parties"
and each individually referred to as a "party").
WHEREAS:
(A)
Prime US REIT was constituted by a trust deed dated 7 September 2018, as amended
and supplemented, made between KBS US Prime Property Management Pte. Ltd. as
manager of Prime US REIT (the "Manager") and DBS Trustee Limited as trustee of
Prime US REIT (the "Trustee") and is authorised as a collective investment
scheme under Section 286 of the Securities and Futures Act, Chapter 289 of
Singapore. The Manager is a company incorporated in Singapore on 26 July 2018
under the Companies Act (as defined below).

(B)
In connection with the Offering (as defined below) and listing of units
representing undivided interests in Prime US REIT on the SGX-ST (as defined
below), the Lender has granted the Joint Bookrunners (as defined below) an
over-allotment option exercisable by the Borrower in consultation with the Joint
Bookrunners, in full or in part, on one occasion, to borrow up to an aggregate
of 22,727,000 Units (the "Borrowed Units") representing not more than 6.8% of
the total Offering Units (as defined below), solely to cover the over-allotment
of Units.

(C)
On 11 February 2019, the SGX-ST confirmed in a letter, the validity of which was
extended in a letter dated 7 May 2019 (the "Eligibility Letter") that Prime US
REIT was eligible for a listing on the Main Board of the SGX-ST and approved the
quotation and dealing of, inter alia, all the Units comprised in the Offering,
the KBS Units, the Cornerstone Units, all Units which will be issued to the
Manager from time to time in full or part payment of the Manager's fees and all
the Units which may be issued from time to time for full or part payment of the
property manager's fees on the Main Board of the SGX-ST, subject to the terms
and conditions as set out in the Eligibility Letter.

(D)
The Borrower is the stabilising manager in respect of the Offering on the terms
and conditions described in the Prospectus (as defined below).

(E)
The Borrower wishes to borrow up to an aggregate of 22,727,000 Units from the
Lender and the Lender has, at the Borrower’s request, agreed to lend to the
Borrower such number of Units that is needed to cover over-allotment of Units
(if any), subject to the terms and conditions of this Agreement.



 
‑ 1 ‑
17-40684037




--------------------------------------------------------------------------------





(F)
In consideration of the payment of S$1.00 to the Lender (the receipt and the
sufficiency of which is hereby acknowledged), the Borrower and the Lender have
agreed to enter into unit borrowing and lending transactions subject to the
terms and conditions of this Agreement.

NOW IT IS HEREBY AGREED AS FOLLOWS:
1.
DEFINITIONS

1.1
In this Agreement unless the context otherwise requires:

"Affiliate" has the meaning given to it by Rule 501(b) of the United States
Securities Act of 1933, as amended.
"Authority" means the Monetary Authority of Singapore;
"BHC Act Affiliate" has the meaning assigned to the term "affiliate" in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
"Borrowing Request" means the request made by the Borrower to the Lender (in
writing substantially in the form attached to this Agreement as Schedule 1) in
respect of a proposed borrowing of Units pursuant to Clause 2 specifying the
amount of such Units and the Settlement Date;
"Borrowed Units" means up to an aggregate of 22,727,000 Units (representing not
more than 6.8% of the total Offering Units) to be issued pursuant to the
exercise of the Over-Allotment Option;
"Business Day" means any day other than a Saturday, a Sunday, a legal or
gazetted holiday or a day on which the SGX-ST is not open for trading or banking
institutions or trust companies are authorised or obligated by law to close in
Singapore;
"CDP" means The Central Depository (Pte) Limited;
"Companies Act" means Companies Act, Chapter 50 of Singapore;
"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
"Encumbrances" means any and all claims, charges, mortgages, liens,
encumbrances, options (of any kind or nature), equities, powers of sale,
hypothecations, voting trusts, agreements concerning or relating to voting,
proxies, retention of title, transfer restrictions, right of pre-emption, right
of first refusal, right of first offer, drag-along rights, tag-along rights, or
other third party right or security interest of any kind or an agreement,
understanding, arrangement or obligation to create any of the foregoing;
"Equivalent Securities" means Units of an identical type, description and amount
(including all substitutions therefor, all additions and accretions thereto and
all distributions, options and other rights arising therefrom and attaching
thereto) as the Loan Securities and if applicable, includes any certificates and
other documents of or evidencing title thereto and transfer thereof;


 
‑ 2 ‑
17-40684037




--------------------------------------------------------------------------------





"Event of Default" has the meaning ascribed to it in Clause 8.1;
"Income" has the meaning ascribed to it in Clause 4.3;
"Joint Bookrunners" means DBS Bank Ltd., Merrill Lynch (Singapore) Pte. Ltd.,
China International Capital Corporation (Singapore) Pte. Limited, Credit Suisse
(Singapore) Limited, Maybank Kim Eng Securities Pte. Ltd. and Oversea-Chinese
Banking Corporation Limited;
"Loan" means the loan of Loan Securities under this Agreement;
"Loan Securities" means the Borrowed Units delivered or to be delivered under
the Loan and, if applicable, includes any certificates and other documents of or
evidencing title and transfer thereof.
"Market Value" with respect to the Equivalent Securities, means the amount it
would cost the Lender to purchase a like amount of such securities at such time
when the Lender makes a claim for Equivalent Securities on the principal market
for such securities, plus all brokers’ fees, commissions, clearing fees, stamp
duty, other transfer tax and all other costs, fees and expenses (if any) that
would be reasonably incurred in connection with such purchase;
"Offering" means the offering of the Offering Units, pursuant to and in
accordance with the terms of the Singapore Offer Agreement and the Placement
Agreement, by the Manager;
"Offering Units" means the 335,203,200 Units which are subject of the Offering
(assuming the Over-Allotment Option is not exercised);
"Offering Price" means US$0.88 per Unit;
"Over-Allotment Option" means the option granted to the Joint Bookrunners by the
Lender, exercisable by the Borrower, in its capacity as stabilising manager, (or
persons acting on behalf of the stabilising manager) in consultation with the
Joint Bookrunners, in full or in part, on one or more occasion, to subscribe for
the Borrowed Units at the Offering Price, representing not more than 6.8% of the
total number of Offering Units from the date of commencement of trading in the
Units on the SGX-ST until the earlier of (i) the date falling 30 days
thereafter, or (ii) the date when the Borrower (or persons acting on behalf of
the Borrower) has bought on the SGX-ST an aggregate of 22,727,000 Units,
representing not more than 6.8% of the total Offering Units, solely to cover the
over-allotment of Units in connection with the Offering;
"Placement Agreement" means the placement agreement entered into on 15 July 2019
among the Manager, KBS Asia Partners Pte. Ltd., KBS Realty Advisors LLC, PBren
Investments, L.P., Schreiber Real Estate Investments, L.P., the Unit Lender and
the Joint Bookrunners in relation to the Placement Tranche;
"Prospectus" means the prospectus dated 8 July 2019 issued (including the
application forms accompanying the prospectus) in connection with the Offering,
including any appendices and exhibits thereto;


 
‑ 3 ‑
17-40684037




--------------------------------------------------------------------------------





"Settlement Date" has the meaning ascribed to it in Clause 3.1;
"SGX-ST" means Singapore Exchange Securities Trading Limited;
"Singapore Offer Agreement" means the Singapore offer agreement entered into on
8 July 2019 among the Manager, KBS Asia Partners Pte. Ltd., KBS Realty Advisors
LLC, PBren Investments, L.P., Schreiber Real Estate Investments, L.P. and the
Joint Bookrunners in relation to the Public Offer;
"Termination" means termination of the Loan as specified in Clause 7;
"Termination Date" means the earlier of (i) the date falling 30 days from the
date of commencement of trading of the Units on the SGX-ST, and (ii) the date
when the Borrower (or persons acting on behalf of the Borrower) has bought on
the SGX-ST, an aggregate of 22,727,000 Units, representing not more than 6.8% of
the total Offering Units to undertake stabilising actions;
"Underwriting Agreements" means the Singapore Offer Agreement and the Placement
Agreement;
"Units" mean units representing undivided interests in Prime US REIT; and
"U.S. Special Resolution Regime" means each of (a) the U.S. Federal Deposit
Insurance Act and the regulations promulgated thereunder and (b) Title II of the
U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.
1.2
Notwithstanding the use of the expressions such as "borrow", "deliver", "lend"
and "re-deliver", which are used to reflect terminology used in the market for
transactions of the kind provided for in this Agreement, title to the Loan
Securities shall pass from one party to another as provided for in this
Agreement, the party obtaining such title being obliged to re-deliver Equivalent
Securities, including title to Equivalent Securities in accordance with Clause
7.

1.3
All headings appear for convenience only and shall not affect the interpretation
hereof.

1.4
References to Clauses and Sub-clauses are to clauses and sub-clauses of this
Agreement.

1.5
Any capitalised term not defined in this Agreement shall have the meaning
ascribed to it in the Underwriting Agreements.

2.
LOAN OF UNITS

2.1
Subject to the terms and conditions of this Agreement, the Borrower may, at its
discretion, send the Borrowing Request to the Lender to borrow Loan Securities
from the Lender. The Lender shall, upon receipt of the Borrowing Request from
the Borrower no later than four (4) Business Days prior to the Settlement Date,
lend the number of Units requested and the Borrower shall borrow such number of
Units from the Lender on such Settlement Date solely to cover the over-allotment
of Units in connection with the Offering (if any). For the avoidance of doubt,
only one (1)



 
‑ 4 ‑
17-40684037




--------------------------------------------------------------------------------





Borrowing Request may be made, and any subsequent Borrowing Request shall be
subject to (a) the prior written consent of the Lender (such consent not to be
unreasonably withheld or delayed), and (b) such subsequent Borrowing Request
being delivered to the Lender no later than four (4) Business Days prior to the
Settlement Date. The Borrowing Request may only be given on a Business Day, and
if given later than 5.00 p.m. (Singapore time) on any Business Day shall be
deemed to have been given on the Business Day immediately following such
Business Day.
2.2
The aggregate number of Units which the Borrower may borrow under this Agreement
shall not exceed the total number of Units available under the Over-Allotment
Option.

2.3
Except as provided under Recital (F) and Clause 5, the Borrower and the Lender
agree that no fees and no collateral will be payable by the Borrower in
connection with any Loan under this Agreement.

2.4
Notwithstanding the provisions in this Agreement with respect to when the Loan
occurs, the Loan hereunder shall not occur until such Loan Securities in respect
of the Borrowing Request shall have been delivered to the Borrower in accordance
with Clause 3.

2.5
The Lender agrees that the Borrower is irrevocably authorised, subject to all
applicable laws and regulations, to delegate all or any of its relevant rights,
duties, powers and discretions (which rights, duties, powers and discretions
shall at all times be exercised in accordance with the provisions of this
Agreement) in such manner and on such terms as it thinks fit (with or without
formality and without prior notice of any such delegation being required to be
given to the Lender) to any one or more of its Affiliates, provided that the
Borrower shall continue to be bound by the terms of this Agreement and shall
remain liable under this Agreement for all acts and omissions of any Affiliate
in breach of this Agreement to which it delegates any such rights, duties,
powers or discretions.

3.
DELIVERY OF LOAN SECURITIES

3.1
Subject to each of the Underwriting Agreements not having been terminated
pursuant to the terms thereof on or prior to the date of admission of Prime US
REIT to the Official List of the SGX-ST (the "Listing Date"), upon receipt of a
Borrowing Request in accordance with Clause 2.1, the Lender shall deliver such
number of Loan Securities specified in the Borrowing Request to the Borrower no
later than 12.00 noon (Singapore time) (or such other time as the parties may
agree) on the Listing Date (the "Settlement Date") by:

(a)
causing the Loan Securities to be debited from the Lender's CDP accounts and
credited to the CDP account(s) notified to the Lender by the Borrower; or

(b)
any other method of delivery as shall be agreed upon by both parties.

3.2
The Borrower shall notify the Lender of the details of the CDP account(s) that
the Loan Securities are to be credited to prior to or together with the delivery
of any Borrowing Request made pursuant to Clause 2.1.



 
‑ 5 ‑
17-40684037




--------------------------------------------------------------------------------





3.3
Notwithstanding the foregoing, delivery of the Loan Securities shall be made in
such manner as shall be effective to give the Borrower full right, title and
interest in the Loan Securities.

4.
RIGHTS AND TITLE

4.1
The parties hereto shall execute and deliver all necessary documents and give
all necessary instructions to procure that all right, title and interest in:

(a)
(in the case of the Lender) any Loan Securities borrowed pursuant to Clause 2;
and

(b)
(in the case of the Borrower) any Equivalent Securities re-delivered pursuant to
Clause 7;

shall pass from one party to the other on delivery or re-delivery of the same
(as the case may be) in accordance with this Agreement, free from all
Encumbrances. In the case of Loan Securities or Equivalent Securities, title to
which is registered in a computer-based system that provides for the recording
and transfer of title to the same by way of book entries, delivery and transfer
of title shall take place in accordance with the rules and procedures of such
system as in force from time to time. The party acquiring such right, title and
interest shall have no obligation to return or re-deliver any of the assets so
acquired but, in so far as any Loan Securities are borrowed, such party shall be
obliged, subject to the terms of this Agreement, to re-deliver Equivalent
Securities.
4.2
Where any right to vote in respect of any Loan Securities arises or rights
relating to conversion, sub-division, consolidation or pre-emption, rights
arising under a takeover offer, or rights requiring election by the holder for
the time being, in respect of any Loan Securities become exercisable prior to
the re-delivery of the Equivalent Securities, the Borrower shall, only to the
extent that it retains control over or has possession of such Loan Securities,
arrange for such rights in respect of the Loan Securities to be exercised in
accordance with the instructions of the Lender (in respect of the Loan
Securities), provided that the Lender must notify the Borrower of its
instructions in writing no later than seven Business Days prior to the latest
time upon which such votes are exercisable or for the exercise of the right or
as otherwise notified by the Borrower to the Lender. For the avoidance of doubt,
the Borrower shall not be obliged to exercise the votes or make the election in
respect of a number of Loan Securities greater than (a) the number so lent to it
by the Lender, or (b) the number of such Loan Securities that the Borrower
retains control over or is in possession of (provided that any cessation of
control over or possession of any Loan Securities shall be solely for the
purpose of covering over-allotments of Units in connection with the Offering),
whichever is less. For the avoidance of doubt, the parties agree that subject as
hereinbefore provided, any voting rights attaching to or



 
‑ 6 ‑
17-40684037




--------------------------------------------------------------------------------





election of rights in respect of the Loan Securities and/or the Equivalent
Securities shall be exercisable by the persons in whose name they are
registered.
4.3
The Lender shall be entitled to receive such amounts as are equal to all
interest, dividend or other distribution or payment of any kind whatsoever
("Income") on or in respect of the Loan Securities for the record dates which
occur during the term of the Loan and are received by the Borrower. Any cash
Income on or in respect of the Loan Securities, which the Lender is entitled to
receive pursuant to this clause shall be paid to the Lender by the Borrower, if
received by the Borrower, no later than seven Business Days after the date of
receipt by the Borrower of the same subject to the Lender having provided full
payment details to the Borrower, or such other date as the Lender and the
Borrower may from time to time agree. Non-cash Income on the Loan Securities
which are received by the Borrower shall be added to the Loan Securities and
shall be considered as such for all purposes, except that if the Loan has
terminated, the Borrower shall deliver such non-cash Income to the Lender no
later than seven Business Days after the date of receipt by the Borrower.

5.
DUTIES, COST AND EXPENSES

5.1
For the avoidance of doubt, the Lender shall not be responsible for income taxes
payable by the Borrower in connection with its role as stabilising manager in
respect of the Offering or arising out of or in connection with the transactions
contemplated in this Agreement.

6.
REPRESENTATIONS, WARRANTIES AND AGREEMENTS

6.1
Each of the Lender and the Borrower warrants and represents that:

(a)
it is duly incorporated, established, organised or constituted (as the case may
be) and validly existing under the laws of its country or state of
incorporation, establishment, organisation or constitution (as the case may be);

(b)
it has the power to execute and deliver this Agreement;

(c)
it has the power to enter into the Loan contemplated hereby and to perform its
obligations hereunder;

(d)
all actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of any necessary consents and authorisations) in order
to (i) enable it to lawfully enter into, execute and deliver, exercise its
rights and power and comply with its obligations under this Agreement, and (ii)
to ensure that those obligations are legal, valid, legally binding and
enforceable, have been taken, fulfilled and done; and

(e)
this Agreement constitutes its legal, valid and binding obligations, enforceable
in accordance with its terms (subject to bankruptcy, insolvency and similar



 
‑ 7 ‑
17-40684037




--------------------------------------------------------------------------------





laws of general applicability relating to or affecting creditors rights and to
general principles of equity); and
(f)
in the case of the Lender, as to all Loan Securities, (i) it will on the
Settlement Date be absolutely entitled to pass full legal and beneficial
ownership of such Loan Securities provided by it hereunder to the Borrower free
and clear of all Encumbrances, (ii) the Loan Securities shall rank in all
respects pari passu with all Units existing as at the Settlement Date and will
be fully paid-up or credited as fully paid-up, (iii) no other person has or
shall have any pre-emptive or similar rights over the Loan Securities, (iv) it
is an accredited investor within the meaning of the Securities and Futures Act,
Chapter 289 of Singapore (the "SFA") at the time the Lender delivers the Loan
Securities to the Borrower, and will continue to be an accredited investor
within the meaning of the SFA through the entire duration of the Loan, and (v)
with respect to its ownership of the Units, it shall be in compliance with all
applicable laws and regulations in Singapore and elsewhere, and with the rules
of the SGX-ST.

6.2
Each party accepts liability as principal with respect to its obligations
hereunder. For the avoidance of doubt, the Lender shall not be liable for any
loss, or entitled to any profit made by the Borrower arising from any
over-allotment or stabilisation undertaken by the Borrower (in its capacity as
stabilising manager) as contemplated under the Placement Agreement.

6.3
Each party represents and warrants (with respect to itself) that the execution,
delivery and performance by it of this Agreement and the Loan will to its
knowledge comply with all applicable laws, rules and regulations including those
of the SGX-ST, the CDP and the Authority.

6.4
The Borrower warrants and represents to the Lender that :-

(a)
all Loan Securities will be used by the Borrower solely for the purpose of
covering over-allotments of Units in connection with the Offering;

(b)
it is absolutely entitled to pass full legal and beneficial title to all
Equivalent Securities provided by it hereunder to the Lender, fully paid-up and
free and clear of all Encumbrances; and

(c)
the Equivalent Securities shall rank in all respects pari passu with all Units
existing as at the date the Equivalent Securities are re-delivered and will be
fully paid-up or credited as fully paid up and no other persons will have any
pre-emptive or similar rights over such Equivalent Securities.



 
‑ 8 ‑
17-40684037




--------------------------------------------------------------------------------





6.5
Each party further represents and warrants that each of the representations and
warranties contained in Clauses ‎6.1, ‎6.3 and 6.4 (as the case may be) will, in
respect of itself, be true and accurate in all respects throughout the duration
of the Loan.

7.
TERMINATION OF THE LOAN AND RE-DELIVERY OF THE EQUIVALENT SECURITIES

7.1
The Loan may be terminated by the Borrower at any time upon giving not less than
one (1) Business Day’s notice of the Termination to the Lender provided always
that Termination by the Borrower shall not occur after the Termination Date. The
Loan, if not terminated earlier by the Borrower, shall automatically terminate
on (a) the termination of any of the Underwriting Agreements, or (ii) the
Termination Date, whichever is earlier.

7.2
In the event the Loan is terminated by the Borrower, the Borrower shall
re-deliver, or procure the re-delivery of, the Equivalent Securities (in the
same quantity as that set out in the Borrowing Request to the Lender) which, for
the avoidance of doubt, shall include any Income made on the Loan Securities due
and outstanding (and which have not yet been delivered to the Lender under
Clause 4.3) to the CDP account of the Lender, or by such other means that the
parties may agree in writing, not later than the date falling three (3) Business
Days (or as otherwise agreed in writing between the Borrower and the Lender)
after the date of Termination indicated in the notice of Termination given by
the Borrower to the Lender pursuant to Clause 7.1.

7.3
In the event that the Loan is not terminated by the Borrower, and is terminated
on the Termination Date, the Borrower shall re-deliver, or procure the
re-delivery of, all Equivalent Securities which, for the avoidance of doubt,
shall include any Income made on the Loan Securities due and outstanding (and
which have not yet been delivered to the Lender under Clause 4.3) to the CDP
account of the Lender, or by such other means that the parties may agree in
writing, not later than the date falling four (4) Business Days (or as otherwise
agreed in writing between the Borrower and the Lender) after the Termination
Date.

7.4
The re-delivery to the Lender of the Equivalent Securities under this Agreement
may be effected by:

(a)
the Borrower causing the Equivalent Securities to be credited to the Lender’s
account with CDP and such crediting shall result in notice of the transaction
being given to the Lender; or

(b)
any other method of delivery as shall be agreed upon in writing by both parties.

The Lender shall accept such re-delivery of all (and not some only) of the
Equivalent Securities as full and final settlement of the Loan.


 
‑ 9 ‑
17-40684037




--------------------------------------------------------------------------------





7.5
The Equivalent Securities shall rank in all respects pari passu with all
existing Units as at the date the Equivalent Securities are re-delivered and
shall be re-delivered to the Lender fully paid-up and free and clear from all
Encumbrances. For the avoidance of doubt, such Equivalent Securities shall
include any non-cash distribution made on the Loan Securities due and
outstanding.

7.6
(a)    The Lender shall be entitled to terminate the Loan and to call for
re-delivery of all or any Equivalent Securities at any time by giving seven (7)
days’ notice on any Business Day. The Borrower shall re-deliver such Equivalent
Securities on or before the expiry of such notice period in accordance with the
Lender’s instructions.

(b)
The Lender and the Borrower acknowledge that the Borrower agrees to the Lender
having the right under this Clause 7.6 in order to address the Lender’s concerns
that it is not deemed, under the Singapore Code on Take-overs and Mergers, to
have disposed of the Loaned Securities when it lends them to the Borrower or to
have acquired Equivalent Securities when they are returned to the Lender by the
Borrower under this Agreement.

8.
EVENTS OF DEFAULT

8.1
Each of the following events shall constitute an Event of Default under this
Agreement:

(a)
in relation to the Borrower only, if Equivalent Securities shall not be
delivered to the Lender in accordance with this Agreement following Termination;

(b)
in relation to the Borrower only, if the Borrower fails to make payment of
Income in accordance with Clause 4.3;

(c)
if the Borrower or the Lender ceases or threatens to cease carrying on its core
business prior to the re-delivery of the Equivalent Securities;

(d)
if the Borrower or the Lender makes a general assignment for the benefit of its
creditors, or admits in writing its inability to pay its debts as they become
due and payable, or files a petition in bankruptcy or is adjudicated bankrupt or
insolvent, or files a petition seeking reorganisation, liquidation, dissolution,
administration or similar relief under any present or future statute, law or
regulation, or seeks consent to or acquiesces in the appointment of any trustee,
receiver, liquidator, judicial manager or other similar officer of it or over
any material part of its properties;

(e)
if any petition is filed against the Borrower or the Lender (other than by the
other party to this Agreement in respect of the obligations under this



 
‑ 10 ‑
17-40684037




--------------------------------------------------------------------------------





Agreement) in any court or before any agency alleging the bankruptcy or
insolvency of such party or seeking any reorganisation, arrangement,
composition, re-adjustment, liquidation, dissolution, administration or similar
relief under any present or future statute, law or regulation, or the
appointment of a receiver, liquidator, trustee, judicial manager or other
similar officer of it or over all or any material part of such party’s property,
and such petition or appointment is not vacated or stayed within thirty (30)
days;
(f)
in relation to the Borrower only, if the Borrower shall have been suspended or
expelled from membership or participation in any securities exchange, clearing
house or association or other self-regulatory organisation in Singapore or if it
is suspended from dealing in securities by any governmental agency in Singapore
such that the Borrower’s ability to perform its obligations under this Agreement
is adversely affected;

(g)
if any representation or warranty given or made or deemed to be made by either
the Borrower or the Lender in this Agreement is or proves to have been untrue or
inaccurate in any material respect; or

(h)
if any of the Underwriting Agreements is terminated in accordance with its
terms,

provided that in respect of an event mentioned in Clauses 8.1(a), 8.1(b) and
8.1(f) above in relation to a party, the non-defaulting party has served written
notice on such defaulting party stating that such event shall be treated as an
Event of Default for the purposes of this Agreement and such default is not
cured within five (5) Business Days after the date of the notice.
8.2
If an Event of Default occurs in respect of the Lender, such Lender shall give
notice in writing of the occurrence of the Event of Default to the Borrower
forthwith and the Borrower shall re-deliver the Equivalent Securities, free from
all Encumbrances, to the Lender in the manner contemplated by Clause 7.2.

8.3
If an Event of Default occurs in respect of the Borrower, the Borrower shall
give notice in writing of the occurrence of the Event of Default to the Lender
forthwith, and the Borrower shall as soon as reasonably practicable and in any
event no later than four (4) Business Days following the date of the Event of
Default re-deliver the Equivalent Securities, free from all Encumbrances, to the
CDP account of the Lender. If the Borrower fails to do so, the Borrower shall
pay the Lender damages equal to Market Value of the Equivalent Securities on the
date such Event of Default occurs. Insofar as may be applicable, an Event of
Default is deemed to occur on the date where the notice expires, if a notice is
served, or else it is the specified termination date of the Loan.



 
‑ 11 ‑
17-40684037




--------------------------------------------------------------------------------





8.4
If the event referred to in Clause 8.1(h) above occurs, the Borrower shall
re-deliver all Loan Securities received by the Borrower to the Lender, free from
all Encumbrances, as soon as reasonably practicable and in any event no later
than four (4) Business Days following the termination of any of the Underwriting
Agreements.

9.
RECOGNITION OF THE U.S. SPECIAL RESOLUTION REGIMES

9.1
In the event that the Borrower becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer from the Borrower of this Agreement, and
any interest and obligation in or under this Agreement, will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Agreement, and any such interest and obligation, were governed by
the laws of the United States or a state of the United States.

9.2
In the event that the Borrower or a BHC Act Affiliate of the Borrower becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under this Agreement that may be exercised against the Borrower are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if this Agreement were governed by the
laws of the United States or a state of the United States..

10.
NOTICE

Each and every communication under this Agreement shall be made by facsimile or
otherwise in writing. Each communication or document to be delivered to any
party shall be sent to that party at the facsimile number or address and marked
for the attention of the person (if any), from time to time designated by that
party for the purpose of this Agreement. The initial addresses and facsimile
numbers of the parties are:
The Lender
 
 
KBS REIT Properties III LLC
Fax Number
:
949-417-6501
Address
:
800 Newport Center Drive, Suite 700
Newport Beach
CA 92660




Attention
:
Charles J. Schreiber, Jr.

The Borrower
    


 
‑ 12 ‑
17-40684037




--------------------------------------------------------------------------------





Merrill Lynch (Singapore) Pte. Ltd.
Fax Number
:
65 6678 0130
Address
:
50 Collyer Quay #14-01
OUE Bayfront
Singapore 049321


Attention
:
Martin Siah / Antonio Puna

In proving such service it shall be sufficient to prove that delivery by hand
was made or that the envelope containing such notice or document was properly
addressed and posted as prepaid ordinary mail or that the facsimile confirmation
note indicates the transmission was successful.
11.
MISCELLANEOUS

11.1
This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and permitted assigns, except that none
of the parties may, without the prior written consent of the other parties,
assign any of their rights or obligations under this Agreement save for the
Borrower, which may assign or delegate its rights and obligations under this
Agreement to its affiliates.

11.2
This Agreement shall not be amended or cancelled (subject only to fulfilment of
any obligations then outstanding) except by notice in writing signed by each of
the parties.

11.3
If any provision of this Agreement is declared by any judicial or other
competent authority to be void or otherwise unenforceable, that provision shall
be severed from this Agreement and the remaining provisions of this Agreement
shall remain in full force and effect. This Agreement shall, however, thereafter
be amended by the parties in such reasonable manner so as to achieve, without
illegality, the intention of the parties with respect to that severed provision.

11.4
Time shall be of the essence of this Agreement. The parties shall execute and
do, and procure that all other necessary persons or companies (if any) execute
and do, all such further deeds, assurances, acts and things as may be reasonably
required to be done such that full effect may be given to this Agreement.

11.5
The Borrower’s right to borrow any Units and the Lender's obligations to lend
any Units under this Agreement shall expire on the Termination Date and such
expiry shall be without prejudice to other rights and obligations of the
Borrower and the Lender hereunder.



 
‑ 13 ‑
17-40684037




--------------------------------------------------------------------------------





12.
REMEDIES

12.1
No delay or omission on the Lender's or the Borrower’s part in exercising any
right, power, privilege or remedy hereunder shall impair such right, power,
privilege or remedy or be construed as a waiver thereof nor shall any single or
partial exercise of any such right, power, privilege or remedy preclude any
further exercise thereof or the exercise of any other right, power, privilege or
remedy.

12.2
The rights, powers, privileges and remedies herein provided are cumulative and
not exclusive of any rights, powers, privileges or remedies provided by law. All
remedies hereunder shall survive the termination of the Loan, re-delivery of
Equivalent Securities and termination of this Agreement.

13.
RIGHTS OF THIRD PARTIES

Save as expressly provided for in this Agreement, a person who is not a party to
this Agreement shall have no rights under the Contracts (Rights of Third
Parties) Act, Chapter 53B of Singapore, to enforce any of its terms but this
does not affect any right or remedy of a third party which exists or is
available apart from that Act.
14.
COUNTERPARTS

This Agreement may be entered into in any number of counterparts and by the
parties on separate counterparts, each of which when so executed and delivered
shall be deemed an original, and all the counterparts shall together constitute
one and the same instrument.
15.
GOVERNING LAW AND JURISDICTION

15.1
This Agreement is governed by, and shall be construed in accordance with
Singapore law.

15.2
The parties agree that the courts of Singapore are to have non-exclusive
jurisdiction to settle any dispute (including claims for set-off and counter
claims) which may arise in connection with the creation, validity, effect,
interpretation, or performance of, or of legal relationships established by,
this Agreement or otherwise arising in connection with this Agreement and for
such purposes irrevocably submit to the non-exclusive jurisdiction of the
Singapore courts. All parties hereto irrevocably waive any objections to the
non-exclusive jurisdiction of the Singapore courts.

15.3
The parties irrevocably agree that a judgment order of the Singapore courts in
connection with this Agreement is to be conclusive and binding on it and may be
enforced against it in the courts of any other jurisdiction.











 
‑ 14 ‑
17-40684037




--------------------------------------------------------------------------------









    






 
‑ 15 ‑
17-40684037




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement was entered into on the date first stated
above.
LENDER
For and on behalf of KBS REIT Properties III, LLC


KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company
By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member
By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer


















Endeavour – Unit Lending Agreement





--------------------------------------------------------------------------------






BORROWER
For and on behalf of
MERRILL LYNCH (SINGAPORE) PTE. LTD.


By:
/s/ Siah Geok Wah

Name:
Siah Geok Wah

Title:
Managing Director







Endeavour – Signature page to Unit Lending Agreement